Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 03/25/2022.  Claims 1-30 of which claims 1, 10, 28 and 30 are independent, were pending in this application and have been considered below.
(i)	 No claims are new
(ii)	 No claims are cancelled
(ii) 	Claims 12,19 and 28 are currently amended
 (iv)	Claim objections are withdrawn because of amendments

Allowable Subject Matter
3.         Claims 1-30 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1, 10, 28 and 30, the prior art of record, specifically 
WO2017028007(see IDS) teaches a method for wireless communication and in, paragraphs [0004]-[0030],  identifying, at a user equipment (UE), a codebook type indicator (CTD that indicates a codebook among a set of codebooks, wherein the codebook is associated with a two-dimensional antenna port structure of a base station; selecting a precoding matrix indicator (PMI) based at least in part on the CTI; and transmitting, from the UE to the base station, a channel state information (CSD) report including the PMI.
Kim et al (US 20150327246) teaches a method for feeding back, by a terminal, channel status information (CSI) in a wireless communication system. The steps of feeding back a subband channel quality indication (CQI) and a subband precoding matrix index (PMI), wherein a first subband size for the subband CQI and a second subband size for the subband PMI are set differently.
Su et al (US 20130343216) teaches method for reporting channel state so as to report channel state based upon CSI-RS. The method includes: a UE detecting configuration information of Channel State Information-Reference Signal (CSI-RS), determining according to detection result the number of ports required to report channel state based upon CSI-RS, the UE determining CSI-RS based PMI feedback scheme to be adopted in preset corresponding relationship between the number of ports and feedback scheme upon determining that the eNB is to map data of Physical Downlink Shared Channel (PDSCH) onto P (number) CSI-RS ports for transmission in a codebook-based precoding scheme, wherein the codebook-based precoding scheme is a scheme as represented in a formula
CN108370266(see IDS) teaches a method for transmitting channel state information in a radio communication system by a terminal, involves receiving a reference signal based on first and second set-up information including set-up information of a channel condition report.
WO2016183737(see IDS) teaches a method for wireless communication by a wireless communication apparatus involves reporting a CSI report which includes at least one PMI for a first precoding matrix.
However, none of the prior arts cited alone or in combination provides the motivation to teach selecting a second number of FD units that is greater than or equal to the first number of FD units; calculating, for one or more layers, a precoding matrix indicator (PMI) for a second set of FD units including a number of FD units equal to the second number of FD units; allocating, according to a mapping rule, a number of PMIs for the first set of FD units to a subset of the PMIs for the second set of FD units; and transmitting a CSI report including the PMIs for the second set of FD units as recited in claim 1 and similarly in claim 28;
selecting a second number of FD units that is greater than or equal to the first number of FD units; and determining whether to transmit a CSI report based on whether the first number of FD units satisfies a first threshold value for configured FD units, or the second number of FD units satisfies a second threshold value for reported FD units, or the PMI granularity satisfies the FD unit threshold as recited in claim 10 and similarly in claim 30.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 4, 2022